DETAILED ACTION 
The present application, filed on 12/08/2020 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 9-28 are pending and have been considered below. 

Priority
This application is a CON of 14/207,450 03/12/2014 PAT 10891651. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 3/8/2021; 3/8/2021; 12/7/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-28 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 9, Claim 16 and Claim 23 and the therefrom dependent claims are directed respectively to a system, to a computer implemented method and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 	However, Claim 9, (which is repeated in Claims 16, 23) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: programmatically initiating detection of an installation state associated with the separate application program; determining the installation state indicates the separate application program is installed to the mobile computing device; automatically initiating launch of the separate application program on the mobile computing device, wherein the promotion application program automatically initiates launch of the separate application program to cause rendering of determined information corresponding to the first impression. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing promotion impressions. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receiving user input selecting a first impression associated with a separate application program. 
When considered individually, these additional claim elements represent general receipt / transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the separate application program; the installation state; the promotion application program. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a processor; a memory are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: receiving user input selecting a first impression associated with a separate application program. 
When considered individually, these additional claim elements represent general receipt / transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the separate application program; the installation state; the promotion application program. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a processor; a memory. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 10 (which is repeated in Claims 17, 24) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining a public application link corresponding to the separate application program; attempting access of the public application link. When considered individually, these additional claim elements are "well-understood, routine and conventional computing functions" (MPEP 2106.05(d) {see at least US2007/0276702 to Dani; US 2002/0161903 to Besaw}
Dependent Claim 11 (which is repeated in Claims 18, 25) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: retrieving a list of application programs installed to the mobile computing device; determining, from the list of application programs installed on the mobile computing device, the installation status of the separate application program by determining whether the list of application programs installed on the mobile computing device comprises the separate application program. These claim elements have been found to be part of the abstract idea identified at Step 2A, Prong One. 
Dependent Claim 12 (which is repeated in Claims 19, 26) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: identifying a list of processes running on the mobile computing device; determining, from the list of processes, the installation status of the separate application program. These claim elements have been found to be part of the abstract idea identified at Step 2A, Prong One.
Dependent Claim 13 (which is repeated in Claims 20, 27) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: identifying the determined information corresponding to the separate application program; causing initiation of the separate application program to a first user interface. These claim elements have been found to be part of the abstract idea identified at Step 2A, Prong One.
Dependent Claim 15 (which is repeated in Claims 22, 28) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining the first impression is relevant for a data profile associated with the mobile computing device. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claim 14 (which are repeated in Claim 21) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the separate application program. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1, fig2, fig3 and [0046]-[0082], including among others: user interface; processor; memory; communications module; i/o module; promotion generation module; profile data generation module. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 9-28 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claims 16-22 are directed to a method as a series of mental steps.  In order for a series of steps to be considered a proper process under § 101, a claimed process must either: (1) be tied to a particular machine (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials).  Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  
Thus, to qualify as patent eligible, these processes must positively recite the particular machine to which it is tied (e.g., by identifying the apparatus that accomplishes the method steps), or positively recite the subject matter that is being transformed (e.g., by identifying the product or material that is changed to a different state).  
Claims 16-22 identify neither the apparatus performing the recited steps nor any transformation of underlying materials, and accordingly are directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11, 13-18, 20-25, 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hope et al (US 2014/0074615), in view of Chen et al (US 2015/0026665).  
Regarding Claims 9, 16, 23 – Hope discloses: A computer-implemented method comprising: 
	receiving, at a promotion application program executing on a mobile computing device, user input selecting a first impression associated with a separate application program, the separate application program comprising a first additional application program separate from the promotion application program; {see at least [0009]-[0012] module to monitor an electronic device; detecting a trigger event; fig33, rc586, [0161]-[0162] providing advertising module (reads on promotion application program); fig24, rc448, [0137]-[0138]; fig18, rc328, [0098]-[0099] advertising module (reads on promotion application program)}    
	via the promotion application program executing on the mobile computing device, programmatically initiating detection of an installation state associated with the separate application program, {see at least fig12a, rc360, [0100] check/monitor status of any software installation}    
	via the promotion application program executing on the mobile computing device, determining the installation state indicates the separate application program is installed to the mobile computing device; and {see at least fig6a, fig6b, [0088]-[0089] check if software application is installed}    
	in response to determining the installation state indicates the separate application program is installed, and via the promotion application program executing on the mobile computing device, automatically initiating launch of the separate application program on the mobile computing device, {see at least see at least [0103]-[0104] – after application is installed on mobile device, user can begin…; fig11, rc328; [0186] – … launch a specification application; fig38a, fig38b – dating service, in view of fig11, rc328, [0098] logical engine … monitoring components and status … (reads on promotion application program); fig10b, rc310; [0094]-[0095] – user selects flashlight application; in further view of fig40, [0191]-[0195] launch the camera application (i.e. the first application program) … module 328 detects launch of camera application … triggers a promotion … (reads on first application program presents the first product or service)}    
	wherein the promotion application program automatically initiates launch of the separate application program to cause rendering of determined information corresponding to the first impression. {see at least fig11, rc328; [0186] – … launch a specification application; fig38a, fig38b – dating service, in view of fig11, rc328, [0098] logical engine … monitoring components and status … (reads on promotion application program); fig10b, rc310; [0094]-[0095] – user selects flashlight application; in further view of fig40, [0191]-[0195] launch the camera application (i.e. the first application program) … module 328 detects launch of camera application … triggers a promotion … (reads on first application program presents the first product or service); fig12a, rc100 – installation screen is displayed; fig12b, rc102 – permission requests screen is displayed} or predetermined information related to the first merchant on a visual display device of the mobile computing device}   

Hope does not disclose, however, Chen discloses: 
	wherein the installation state is detected via the promotion application program executing on the mobile computing device without accessing execution of the separate application program; {see at least fig1, rc126A, rc126B, [0016] test module (on behalf of server); fig4, rc412, [0036] applications installed on mobile devices}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hope to include the elements of Chen.  One would have been motivated to do so, in order to keep an accurate record on the installed applications.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Hope evidently discloses providing promotion impressions.  Chen is merely relied upon to illustrate the functionality of detecting the installation state of an application in the same or similar context.  As best understood by Examiner, since both providing promotion impressions, as well as detecting the installation state of an application are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Hope, as well as Chen would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Hope / Chen. 

Regarding Claims 10, 17, 24 – Hope, Chen discloses the limitations of Claims 9, 16, 23. Hope further discloses:  wherein detecting the installation status of the separate application program comprises: 
	via the promotion application program executing on the mobile computing device, determining a public application link corresponding to the separate application program; {see at least fig4, rc118, [0091] clicking a hyperlink to access the application on user device; fig19, rc442, [0128] hyperlink icons for shopping applications}   
	via the promotion application program executing on the mobile computing device, attempting access of the public application link, {see at least fig4, rc118, [0091] clicking a hyperlink to access the application on user device; fig19, rc442, [0128] hyperlink icons for shopping applications}

Chen further discloses: 
	wherein the attempted access of the public application link results in results data representing a resolved state or an unresolved state for the separate application program, the results data embodying the installation state of the separate application program, {see at least fig1, rc126A, rc126B, [0016] test module (on behalf of server); fig4, rc412, [0036] applications installed on mobile devices}   
	wherein the attempted access of the separate application program of the separate application program is performed on the mobile computing device without accessing execution of the separate application program. {see at least fig1, rc126A, rc126B, [0016] test module (on behalf of server); fig4, rc412, [0036] applications installed on mobile devices}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hope, Chen to include additional elements of Chen.  One would have been motivated to do so, in order to identify installed applications in “stealth” mode.  In the instant case, Hope, Chen evidently discloses providing promotion impressions.  Chen is merely relied upon to illustrate the additional functionality of accessing an application “without accessing execution of the separate application program” in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 11, 18, 25 – Hope, Chen discloses the limitations of Claims 9, 16, 23. Hope further discloses:  wherein detecting the installation status of the separate application program comprises: 
	via the promotion application program executing on the mobile computing device, retrieving a list of application programs installed to the mobile computing device from a system service of the mobile computing device; and {see at least fig12a, rc360, [0100] check/monitor status of any software installation (“any” reads on list of applications)}    
	via the promotion application program executing on the mobile computing device, determining, from the list of application programs installed on the mobile computing device, the installation status of the separate application program by determining whether the list of application programs installed on the mobile computing device comprises the separate application program. {see at least fig12a, rc360, [0100] check/monitor status of any software installation}   

Regarding Claims 13, 20, 27 – Hope, Chen discloses the limitations of Claims 9, 16, 23. Hope further discloses:  wherein automatically initiating launch of the separate application program on the mobile computing device comprises: 
	identifying the determined information corresponding to the separate application program; and {see at least fig11, rc328; [0186] – … launch a specification application; fig38a, fig38b – dating service, in view of fig11, rc328, [0098] logical engine … monitoring components and status … (reads on promotion application program); fig10b, rc310; [0094]-[0095] – user selects flashlight application; in further view of fig40, [0191]-[0195] launch the camera application (i.e. the first application program) … module 328 detects launch of camera application … triggers a promotion … (reads on first application program presents the first product or service)}   
	via the promotion application program executing on the mobile computing device, causing initiation of the separate application program to a first user interface based on the determined information corresponding to the separate application program. {see at least fig11, rc328; [0186] – … launch a specification application; fig38a, fig38b – dating service, in view of fig11, rc328, [0098] logical engine … monitoring components and status … (reads on promotion application program); fig10b, rc310; [0094]-[0095] – user selects flashlight application; in further view of fig40, [0191]-[0195] launch the camera application (i.e. the first application program) … module 328 detects launch of camera application … triggers a promotion … (reads on first application program presents the first product or service) – the advertising module is the separate application, related to the other application, i.e. with then profile data characteristics}   

Regarding Claims 14, 21 – Hope, Chen discloses the limitations of Claims 9, 16. Hope further discloses:  
	wherein the separate application program is one a plurality of additional application programs associated with a profile data characteristic. {see at least fig11, rc328; [0186] – … launch a specification application; fig38a, fig38b – dating service, in view of fig11, rc328, [0098] logical engine … monitoring components and status … (reads on promotion application program); fig10b, rc310; [0094]-[0095] – user selects flashlight application; in further view of fig40, [0191]-[0195] launch the camera application (i.e. the first application program) … module 328 detects launch of camera application … triggers a promotion … (reads on first application program presents the first product or service) – the advertising module is the separate application, related to the other application, i.e. with then profile data characteristics}   

Regarding Claims 15, 22, 28 – Hope, Chen discloses the limitations of Claims 9, 16, 23. Hope further discloses:  
	determining the first impression is relevant for a data profile associated with the mobile computing device based on one or more profile data characteristics for the data profile corresponding to the mobile computing device, wherein the one or more profile data characteristics is determined from a plurality of installed applications associated with the mobile computing device. {see at least fig11, rc328; [0186] – … launch a specification application; fig38a, fig38b – dating service, in view of fig11, rc328, [0098] logical engine … monitoring components and status … (reads on promotion application program); fig10b, rc310; [0094]-[0095] – user selects flashlight application; in further view of fig40, [0191]-[0195] launch the camera application (i.e. the first application program) … module 328 detects launch of camera application … triggers a promotion … (reads on first application program presents the first product or service) – the advertisement is relevant for the selected application program}   


Claims 12, 19, 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hope et al (US 2014/0074615), in view of Chen et al (US 2015/0026665), in further view of Pierce (US 2013/0254372).  
Regarding Claims 12, 19, 26 – Hope, Chen discloses the limitations of Claims 9, 16, 23. Hope further discloses: 
	… by determining whether the list of processes running on the mobile computing device comprises a first application process associated with the separate application program. {see at least fig11, rc328; [0186] – … launch a specification application; fig38a, fig38b – dating service, in view of fig11, rc328, [0098] logical engine … monitoring components and status … (reads on promotion application program); fig10b, rc310; [0094]-[0095] – user selects flashlight application; in further view of fig40, [0191]-[0195] launch the camera application (i.e. the first application program) … module 328 detects launch of camera application … triggers a promotion … (reads on first application program presents the first product or service) – the advertising module is the separate application, related to the other application, i.e. with then profile data characteristics}  

Hope, Chen does not disclose, however, Pierce discloses:  wherein detecting the installation status of the separate application program comprises: 
	via the promotion application program executing on the mobile computing device, identifying a list of processes running on the mobile computing device; and {see at least [0045] examine the process list}   
	via the promotion application program executing on the mobile computing device, determining, from the list of processes, the installation status of the separate application program … {see at least [0045] detect approved/unapproved applications (based on the broadest reasonable interpretation requirement (see MPEP 2111), reads on installation status}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hope, Chen to include the elements of Pierce.  One would have been motivated to do so, in order to closely monitor the status of applications on a device.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Hope, Chen evidently discloses providing promotion impressions.  Pierce is merely relied upon to illustrate the functionality of a list with installed application programs in the same or similar context.  As best understood by Examiner, since both providing promotion impressions, as well as a list with installed application programs are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Hope, Chen, as well as Pierce would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Hope, Chen / Pierce. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622